Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “in response to a failure occurring in the storage controller, generating, via forward propagation through a plurality of layers of the machine learning module, a plurality of output values corresponding to a plurality of recovery mechanisms to recover from the failure in the storage controller” in combination with “calculating a margin of error based on comparing the generated output values to expected output values corresponding to the plurality of recovery mechanisms, wherein the expected output values are generated from an indication of a correct recovery mechanism for the failure” and “adjusting weights of links that interconnect nodes of the plurality of layers via back propagation to reduce the margin of error, to improve a determination of a recovery mechanism for the failure”, as outlined in independent claims 1, 9, and 15.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113